985 So. 2d 1151 (2008)
Andre SLATON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D08-1053.
District Court of Appeal of Florida, Third District.
June 18, 2008.
Rehearing Denied July 24, 2008.
Andre Slaton, in proper person.
Bill McCollum, Attorney General, for appellee.
Before GERSTEN, C.J., and SUAREZ and CORTIÑAS, JJ.
PER CURIAM.
Affirmed. See Adams v. State, 543 So. 2d 1244 (Fla.1989) (holding that motion for postconviction relief based on newly discovered evidence must be raised within two years of such discovery).